Citation Nr: 0512919	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for left eye 
choroiditis with cataract, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for a healed scar of 
the right thigh and groin area, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Counsel

INTRODUCTION

The veteran served on active duty from November 1940 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied increased ratings for the left eye 
and hearing loss disabilities and granted a 10 percent rating 
for the scar of the right thigh and groin area. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

Review of the veteran's claims at this time would be 
premature.  In his June 2003 VA Form 9, Appeal to Board of 
Veterans' Appeals, he requested a local hearing.  A hearing 
at the RO was scheduled to be held in March 2004, but 
according to the official file copy of the notice of hearing, 
the hearing was cancelled due to the veteran's illness.  

In a November 2004 statement from the veteran's accredited 
representative, it was noted that the veteran requested a 
hearing but that no hearing had been scheduled.  
In a statement received from the veteran in February 2005, he 
requested the RO schedule his hearing as soon as possible.  
At that time, the veteran also submitted additional relevant 
evidence, that has not been considered by the RO.

Accordingly, the RO should schedule the veteran for an 
appropriate hearing.  On remand, the RO should also take this 
opportunity to ensure that all duty to notify obligations 
have been satisfied with respect to the increased ratings 
claims for the left eye and scar of the right thigh and 
groin, in accordance with 38 C.F.R. § 3.159(b)(1), and to 
obtain any recent VA treatment records of the veteran (see 
Statement from the veteran dated September 24, 2004).  The 
veteran's representative has also requested that the veteran 
be afforded current VA examinations, as his disabilities have 
reportedly worsened since he was last examined by VA.  
Accordingly, appropriate examinations should be scheduled.  

Accordingly, the case is hereby REMANDED for the following 
action:

1.  The veteran must be informed about (1) 
the information and evidence not of record 
that is necessary to substantiate the 
increased rating claims for left eye 
choroiditis with cataract and for a healed 
scar of the right thigh and groin area; (2) 
the information and evidence that VA will 
seek to obtain on his behalf; (3) the 
information or evidence that he is expected 
to provide; and (4) requested or told to 
provide any evidence in his possession that 
pertains to the claims.

2.  Make arrangements to obtain the veteran's 
treatment records for his service-connected 
hearing loss, left eye choroiditis with 
cataract, and healed scar of the right thigh 
and groin area from the El Paso VA Outpatient 
Clinic, dated since March 2003.

3.  After associating with the claims file 
all available records received pursuant to 
the above-requested 
development, schedule the veteran for VA 
skin, visual, and audiological 
examinations to assess the current 
severity of his service-connected healed 
scar of the right thigh and groin area, 
left eye choroiditis with cataract, and 
hearing loss.  The claims file must be 
made available to the examiners, and the 
examiners should indicate in their 
reports that the claims file was 
reviewed.  Any indicated tests should be 
accomplished.  

The examiners should identify and describe in 
detail all residuals attributable to the 
veteran's service-connected healed scar of 
the right thigh and groin area, left eye 
choroiditis with cataract, and hearing loss.  
Further, the examiners are requested to 
provide a full description of the effects of 
the veteran's service-connected disabilities 
upon his ordinary activity, including 
employment.  A rationale for any opinion 
expressed should be provided.

4.  Schedule the veteran for an appropriate 
hearing at the RO, in accordance with 
applicable law.  A copy of the notice 
scheduling the hearing should be placed in 
the claims folder.

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations and 
consideration of all additional 
information obtained since the issuance of 
the Statement of the Case on June 4, 2003.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).   The purpose of this REMAND is to 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



